Name: Commission Regulation (EEC) No 3524/88 of 11 November 1988 amending Article 13 and Annex I in Regulation (EEC) No 1751/84 laying down certain provisions for the application of Council Regulation (EEC) No 3599/82 on temporary importation arrangements
 Type: Regulation
 Subject Matter: health;  tariff policy
 Date Published: nan

 No L 307/38 Official Journal of the European Communities 12. 11 . 88 COMMISSION REGULATION (EEC) No 3524/88 of 11 November 1988 amending Article 13 and Annex I in Regulation (EEC) No 1751/84 laying down certain provisions for the application of Council Regulation (EEC) No 3599/82 on temporary importation arrangements HAS ADOPTED THIS REGULATIONTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/82 of 21 December 1982 on temporary importation arrangements ('), as amended by Regulation (EEC) No 1620/85 (2), and in particular Article 33 thereof, Whereas Commission Regulation (EEC) No 1751 /84 (3), as last amended by Regulation (EEC) No 2361 /87 (4), laid down certain provisions for the application of Council Regulation (EEC) No 3599/82 on temporary importation arrangements, and in particular established in Annex IV a list of goods to be considered as professional equipment and laid down the procedures for placing goods under temporary importation arrangements and the cases in which a security is not required ; Whereas customs formalities for the temporary importation of instruments and apparatus necessary for doctors to provide assistance for patients awaiting an organ transplant should be facilitated so that the operations can be arranged as quickly as possible ; whereas it is therefore necessary to include this equipment in the list of cases in which the obligation to present a written declaration may be suspended and also those in which the relevant authorities shall not require the provision of a security ; Whereas furthermore it is advisable to specify the information which must appear in the inventory provided for in Article 13 ( 1 ); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Customs procedures with economic impact, Article 1 Regulation (EEC) No 1751 /84 is hereby amended as follows : 1 . The following fourth indent is added to Article 13 ( 1 ) : The instruments and apparatus necessary or doctors to provide assistance for patients awaiting an organ transplant pursuant to Article 7 of the basic Regulation,'. 2. The following subparagraphs (e) and (f) are added to Article 13 ( 1 ): '(e) precise information about the number of items of each type of goods ; (f) the place of use in the cases specified in the fourth indent.'. 3 . In Annex I : 1 . under point 1 'specified in point 7' is replaced by 'specified in points 7 and 8 ' ; 2. the following point 8 is added : '8 . Temporary importation of instruments and apparatus necessary for doctors to provide assistance for patients awaiting an organ transplant.' Article 2 . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 376, 31 . 12. 1982, p. .1 . (2) OJ No L 155, 14. 6 . 1985, p. 54. 3 OJ No L 171 , 29. 6 . 1984, p. 1 . &lt;) OJ No L 215, 5 . 8 . 1987, p. 9 .